ITEMID: 001-91006
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF MALTABAR AND MALTABAR v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection dismissed;Remainder inadmissible;Violation of Art. 3 (substantive aspect);No violation of Art. 3 (substantive aspect);Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 6. The applicants were born in 1969 and live in the town of Tver.
7. On an unspecified date the authorities brought proceedings against the applicants on suspicion of fraud.
8. On 17 April 2001 the Moskovskiy District Court of the town of Tver tried and convicted both applicants on a charge of attempted large-scale fraud. Both applicants were also tried on a charge of forgery. On the latter charge, the court acquitted the first applicant and found the second applicant guilty. They were sentenced to three years and six months and four years and six months’ imprisonment respectively.
9. The applicants appealed against the judgment. Their appeal was examined and dismissed by the Tver Regional Court on 3 July 2001.
10. On 18 December 2002 the Deputy President of the Supreme Court of Russia applied for supervisory review of the judgment of 17 April 2001, requesting a milder sentence.
11. By decision of 20 January 2003 the Supreme Court examined and allowed the arguments set out in the special appeal. It reduced the applicants’ sentences to two years and two years and six months’ imprisonment respectively and ordered that the first applicant be released accordingly.
12. By decision of 11 March 2003 the Torzhokskiy Town Court released the second applicant on parole before the expiry of his prison sentence.
13. On 15 December 2000 the applicants were arrested and placed in detention.
14. The applicants specified that between 11 a.m. on 15 December and 3 a.m. on 16 December 2000 they had first been held in a local police station before being transferred to IZ-69/1. According to both applicants, they were refused food and an opportunity to sleep. They did not make any allegations concerning the overcrowding of cells in that facility.
15. Both parties agreed that the applicants had been transferred to pre-trial detention centre IZ-69/1 on 16 December 2000 and that they had first been held in the local police station.
16. The applicants arrived at the pre-trial detention centre IZ69/1 in the town of Tver on 16 December 2000. The first applicant remained there until 24 July 2001 and the second applicant until 31 July 2001.
17. According to the first applicant, between 16 and 19 December 2000 he had been detained in cell no. 42.
18. On 20 December 2000 he was transferred to cell no. 60. Between 30 December 2000 and 23 January 2001 he was held in cell no. 42. From 23 January to 11 March 2001 he was detained in cell no. 54. For eleven days between 11 and 22 March 2001 he was detained in a punishment cell. On 22 March 2001 he was transferred back to cell no. 54 and remained there until 17 April 2001. Between 17 April and 24 July 2001 he was detained in cell no. 23. On 24 July 2001 the first applicant left facility no. IZ-69/1 for another penitentiary establishment to serve his prison sentence.
19. The Government submitted that the dates of detention in the various cells in facility no. IZ-69/1 given by the first applicant were erroneous. The first applicant had been placed in cell no. 42 on 15 December and had remained there for only one day. He was then transferred to cell no. 60, where he stayed until 19 December 2000. Between 20 and 24 December 2000 the first applicant was detained in cell no. 42. He was transferred to cell no. 54 on 25 December 2000 and remained there until 22 January 2001. Between 23 January and 10 March 2001 the first applicant was held in cell no. 120. From 11 to 18 March 2001 he was held in cell no. 54. On 19 March 2001 the first applicant was transferred to cell no. 23, where he remained until he left facility no. IZ-69/1 on 24 July 2001.
20. From the above, it follows that the parties agreed that the first applicant has been detained in cells no. 23, 42, 54 and 60. In addition, the first applicant maintained that he had spent 11 days in a punishment cell and the Government maintained that he had spent some 45 days in cell no. 120.
21. The applicant submitted that cell no. 23 measured 30 square metres. It had twenty-five sleeping places and accommodated between eighty and ninety detainees.
22. The Government submitted that the cell measured 45.3 square metres and had eleven sleeping places. It had a system of artificial and natural ventilation and was lit by four 40-watt daylight lamps. The prison administration submitted a letter in which it certified that there had been eleven inmates in the cell on 17 April 2001.
23. According to the first applicant, the cell measured 24 square metres, had nineteen bunk beds and was occupied by between 45 and 50 detainees at all times during his stay there.
24. According to the Government, the cell measured 31.9 square metres, had eight bunk beds and was lit by four 80-watt day lamps. The prison administration submitted a letter in which it certified that there had been seven inmates in the cell on 16 December 2000. The cell had both natural and artificial ventilation systems.
25. According to the prison administration, on 25 December 2000, the date of the first applicant’s departure from cell no. 42, there had been eight inmates in the cell.
26. According to the first applicant, cell no. 54 measured 16 square metres, had nine beds and accommodated between ten and twelve detainees.
27. The Government submitted that the cell in question measured 27.6 square metres and had seven sleeping places. It had a system of natural and artificial ventilation and was lit by four 40-watt day lamps. The prison administration submitted a letter in which it certified that there had been seven inmates in the cell on 23 January 2001 and that on 19 March 2001, the date of the first applicant’s departure from cell no. 54, there had been six inmates in the cell.
28. According to the first applicant, cell no. 60 measured 16 square meters, with six beds, and had held between twelve and fourteen infected detainees at the time of the applicant’s detention. It had a constantly high level of humidity as it was situated right above the prison baths. Also, every other night the only toilet in the cell was decontaminated with half a bucket of chlorine-based reagent. Since the toilet flush was inactive during the night, the chlorine-based reagent combined with the humidity and urine caused corrosive damage to detainees’ lungs and eyes.
29. According to the Government, the cell in question measured 22.4 square metres, had both artificial and natural ventilation systems and five sleeping places and was lit by four 80-watt day lamps. The prison administration submitted a letter in which it certified that there had been three inmates in the cell on 20 December 2000.
30. The first applicant submitted that the punishment cell measured 4 square metres, with only one sleeping place and eleven inmates. The applicant submitted that there had no toilet in the cell and that detainees had used a bucket, which had been emptied once a day but had never been washed or decontaminated.
31. The Government submitted that this cell measured 8.8 square metres, had two sleeping places, both natural and artificial ventilation, and was lit by one 150-watt bulb. The prison administration submitted a letter in which it certified that on 11 March 2001 there had been two inmates in the cell.
32. Between 16 December 2000 and 17 April 2001 the second applicant was detained first in cell no. 102 and then in no. 84. During the period between 17 April and 30 July 2001 he was held in cell no. 21. For fourteen days in May 2001 the second applicant was detained in the punishment cell.
33. The Government submitted that on 16 December 2000 the second applicant had been detained in cell no. 102. As of 28 December 2000 he was placed in cell no. 84. On 17 April 2000 he was transferred to cell no. 21. As of 17 May 2001 he was transferred to cell no. 117. From 24 May to 31 July 2001 he was detained in cell no. 21.
34. From the above it follows that the parties agree that the second applicant spent some time in cells nos. 21, 84 and 102. In addition, the second applicant maintains that he had spent 14 days in a punishment cell and the Government maintained that he had spent some seven days in cell no. 117.
35. The second applicant submitted that cell no. 21 measured 17 square metres, had twelve sleeping places and was occupied by more than 43 inmates.
36. The Government submitted that the same cell measured 20.7 square metres, had five sleeping places, artificial and natural ventilation systems, and was lit by two 150-watt bulbs. On 17 April 2001 it had accommodated four inmates. The prison administration submitted a letter in which it certified that on 24 May 2001 there had been four inmates in the cell.
37. The second applicant submitted that cells no. 102 and no. 84 measured 7.5 square metres, had four bunk beds and accommodated more than six detainees.
38. The Government submitted that cell no. 102 measured 9 square metres and had two sleeping places. Cell no. 84 measured 9.8 square metres and had two bunk beds. Both cells had natural and artificial ventilation and were lit by two 40-watt day lamps. On 16 December 2000 there had been two inmates in cell no. 102. The prison administration submitted a letter in which it certified that on 28 December 2000 there had been two inmates in cell no. 84.
39. According to the second applicant, he had been detained for fourteen days in May 2001 in a punishment cell measuring approximately 4 square metres, with one bed and twelve detainees.
40. According to the Government, the cell no. 117 measured 8.2 square metres, had two sleeping places and, according to the prison administration, on 17 May 2001 had contained two inmates.
41. The applicants submitted that they had taken walks in the detention centre courtyard every day. The walks had lasted between ten minutes and one hour depending on the guards’ mood. The courtyard was exposed to the elements and had no roof, and in bad weather the walks usually lasted at least an hour.
42. The Government did not comment on these allegations.
43. According to the applicants, detainees could not take a shower more than twice or three times a month and the water in the shower was barely warm.
44. The Government submitted that the applicants had been allowed to take a shower once a week for at least fifteen minutes.
45. The applicants also submitted that all the cells they had described lacked proper ventilation systems and were very hot in summer and cold in winter.
46. According to the Government, all the cells referred to above had both artificial and natural ventilation systems. The windows in all of the applicants’ cells were double glazed and had a window leaf for ventilation. Furthermore, the heating system in the prison was fully operational and the temperature in the cells was within the permissible range (+20o C in winter and +24o C in summer).
47. According to the applicants, all the cells were infected with lice, fleas and bugs, none of the toilets in the cells offered detainees any privacy and the authorities had failed to provide them with fresh linen, blankets or crockery. They submitted three photographs of a cell in the detention centre in question. None of the beds in the photographs had any bed linen on them.
48. The Government submitted that both applicants had been provided with an individual sleeping place and had a mattress, a pillow with two pillowcases, two blankets, two sheets and three towels. In addition, they were given a mug, a spoon and a bowl. The bed linen was changed once a week after the inmates had taken a shower. There was a brick wall 1.20 metres high separating the toilet area from the living area in all the cells. The authorities submitted plans of the interior of all the cells and their dimensions. They further submitted that during the relevant period they had carried out disinfection works, including fumigating and disinfesting each cell twice a month.
49. The applicants alleged that the catering had been extremely poor.
50. The Government submitted that inmates were given food three times a day, in accordance with the relevant norms.
51. The applicants further submitted that all the cells had been heavily overcrowded and that during the preliminary stage of the proceedings visits to the prison by an investigator had coincided with their turn to sleep and their lunchtime, so that they were effectively deprived of sleep and food. The detainees had to sleep in turns and had no way of washing themselves or shaving.
52. The Government submitted that the cells in question had not been overcrowded. They referred to statements of the prison authority in this regard (see, for more details, the sections below on specific cells).
53. The Government submitted in respect of the period between 15 December 2000 and 31 July 2001 that the number of bunk beds in the establishment had remained constant, that there had been 536 sleeping places in total, that 127 cells (nos. 1-14, 15-25, 25a, 26-34, 34a, 35-57, 63110, 112-20, 124-34, with a capacity ranging from 2 to 14 sleeping places) had been used in that prison, and that the daily total number of detainees during that period had been on average around 2,300 (ranging from 1,423 on 28 December 2000 to 2,589 on 27 April 2001).
54. The Government submitted detailed plans and dimensions in respect of each of the cells mentioned by the applicants.
55. The applicants submitted that for attendance at court hearings they had usually been taken out of the detention centre early in the morning, at around 5 a.m., and were not brought back until 8.30 or 9 p.m. While they were being moved, the applicants were kept either in a small space measuring 0.5 m x 0.65 m along with another detainee, or in a bigger space measuring 2 m x 0.65 m containing between seven and twelve detainees. No warm food or toilet facilities were provided during transport or in the detention cells of the court. While waiting for a hearing, between court sessions or while waiting for other detainees after the hearing, each of the applicants had been kept for hours in a small unventilated cell in the courthouse measuring approximately 1.5 m x 1.5 m, together with up to two other prisoners.
56. According to the applicants, they were transported to the courts on eleven occasions each: 29 December 2000, 16 and 24, January, 8 February, 9, 10, 11, 12, 13 and 17 April, and 3 July 2001. They also submitted that the prison vans had been unsuitable for transportation of prisoners because of the lack of artificial and natural ventilation or toilet facilities and overcrowding. They also pointed out that the actual distance travelled had been longer because the prison van had had both to deliver detainees to and collect them from five different regional courts around the city. They submitted that it had taken six hours: three for delivery and three for collection and the return journey.
57. The Government submitted that the inmates had breakfast before going to court, were returned to the detention centre for lunch and had dinner after the court sessions. The Government submitted a statement by Mr I. B., an official in charge of transportation of detainees, dated 9 August 2007, in which he certified that his convoy teams had never exceeded the limits of transport capacity of the prison vehicles. The Government also submitted drawings of the interior of such vehicles. They could not provide more detailed information on the exact number of transported detainees as the relevant archived documents had been destroyed on 11 August 2005 on the expiry of the storage time-limit.
58. The Government submitted that the first applicant had made ten return journeys on the following dates: 29 December 2000 (the District Court), 24 January 2001 (the District Court), 8 February 2001 (the District Court), 9, 10, 11, 12 and 13 April 2001 (the District Court), 17 April 2001 (the District Court), and 3 July 2001 (the Regional Court). The second applicant made nine return journeys on the following dates: 29 December 2000 (the District Court), 24 January 2001 (the District Court), 9, 10, 11, 12 and 13 April 2001 (the District Court), 17 April 2001 (the District Court), and 3 July 2001 (the Regional Court).
59. The distance between facility no. IZ-69/1 and the District and Regional Courts was three and four kilometres respectively.
60. As regards the detention cells in the District Court, the Government submitted that there were six of them, each designed for two persons, containing benches, artificial lighting, natural ventilation and measuring 5.26, 3.56, 3.86, 3.73, 3.71, 3.8 square metres respectively. The detainees were allowed to go to the WC room upon request.
61. The applicants referred to reports on human rights in Russia by the Moscow Helsinki Group NGO of 1999, 2000 and 2001. A 2000 report on the events of 1999 stated that the situation in pre-trial detention centres in Russia was very bad overall, as the detention centres contained four times more detainees than the number of places available (2,765 detainees and 680 places). The 2001 report on the events of 2000 mentioned the Tver Region as being affected by the issue of overcrowded pre-trial detention centres and complaints about deficient catering. The 2002 report on the events of 2001 referred to dozens of former inmates who spoke of arbitrariness and “lawlessness” in the detention centre in question.
62. According to the applicant, the newspaper Nezavisimaya gazeta published an interview given by a number of officials, including Minister of Justice Yu. Chayka, his deputy Yu. Kalinin and the head of the Department of Execution of Penalties of the Ministry of Justice, during a press conference in the Butyrskaya pre-trial detention centre. The applicant claimed that they had admitted that the numbers of inmates in Russian SIZOs and prisons exceeded capacity by 52.2%, the most difficult situation being in the cities of Moscow and St Petersburg, the towns of Tver and Tula and the republic of Chuvashiya.
63. Rule 42 provided that all inmates, whether suspects or defendants, had to be given, among other things: a sleeping place; bedding consisting of one mattress, one pillow and one blanket; bed linen consisting of two sheets and a pillowcase; a towel; crockery and cutlery, including a bowl, a mug and a spoon; and seasonal clothes (if the inmate had no clothes of his own).
64. Rule 44 stated that cells in pre-trial detention centres must be equipped, among other things, with a table and benches with enough seating for the number of inmates, sanitation facilities, tap water, day lamps and nighttime lighting.
65. Rule 46 provided that prisoners were to receive food three times a day, with warm meals provided in accordance with the norms laid down by the Government of Russia.
66. Under Rule 47, inmates had the right to have a shower at least once a week for at least fifteen minutes. They were to receive fresh bed linen after they had taken a shower.
67. Rule 143 provided that an inmate could receive visits from his lawyer, family members or other persons, subject to written permission from an investigator or an investigative body, the number of visits being limited to two per month.
68. Order no. 7 of the Federal Service for the Execution of Sentences of 31 January 2005 deals with implementation of the “Pre-trial detention centres 2006” programme.
69. The programme is aimed at improving the functioning of pre-trial detention centres so as to ensure their compliance with the requirements of Russian legislation. It expressly acknowledges the issue of overcrowding in pre-trial detention centres and seeks to reduce and stabilise the number of detainees in order to resolve the problem.
70. The programme mentions pre-trial detention centre IZ-69/1 amongst the ones affected. In particular, the programme states that, on 1 July 2004, the detention centre had a capacity of 1,160 inmates and in reality accommodated 1,587 detainees, in other words, 36.8% more than the permitted number.
71. The relevant extracts from the General Reports of the European Committee for the prevention of Torture and Inhuman or Degrading Treatment or Punishment (“the CPT”) read as follows:
“46. Overcrowding is an issue of direct relevance to the CPT’s mandate. All the services and activities within a prison will be adversely affected if it is required to cater for more prisoners than it was designed to accommodate; the overall quality of life in the establishment will be lowered, perhaps signiﬁcantly. Moreover, the level of overcrowding in a prison, or in a particular part of it, might be such as to be in itself inhuman or degrading from a physical standpoint.
47. A satisfactory programme of activities (work, education, sport, etc.) is of crucial importance for the well-being of prisoners ... [P]risoners cannot simply be left to languish for weeks, possibly months, locked up in their cells, and this regardless of how good material conditions might be within the cells. The CPT considers that one should aim at ensuring that prisoners in remand establishments are able to spend a reasonable part of the day (8 hours or more) outside their cells, engaged in purposeful activity of a varied nature ...
48. Speciﬁc mention should be made of outdoor exercise. The requirement that prisoners be allowed at least one hour of exercise in the open air every day is widely accepted as a basic safeguard ... It is also axiomatic that outdoor exercise facilities should be reasonably spacious ...
49. Ready access to proper toilet facilities and the maintenance of good standards of hygiene are essential components of a humane environment ...
50. The CPT would add that it is particularly concerned when it ﬁnds a combination of overcrowding, poor regime activities and inadequate access to toilet/washing facilities in the same establishment. The cumulative effect of such conditions can prove extremely detrimental to prisoners.
51. It is also very important for prisoners to maintain reasonably good contact with the outside world. Above all, a prisoner must be given the means of safeguarding his relationships with his family and close friends. The guiding principle should be the promotion of contact with the outside world; any limitations upon such contact should be based exclusively on security concerns of an appreciable nature or resource considerations ...”
“13. As the CPT pointed out in its 2nd General Report, prison overcrowding is an issue of direct relevance to the Committee’s mandate (cf. CPT/Inf (92) 3, paragraph 46). An overcrowded prison entails cramped and unhygienic accommodation; a constant lack of privacy (even when performing such basic tasks as using a sanitary facility); reduced out-of-cell activities, due to demand outstripping the staff and facilities available; overburdened health-care services; increased tension and hence more violence between prisoners and between prisoners and staff. This list is far from exhaustive.
The CPT has been led to conclude on more than one occasion that the adverse effects of overcrowding have resulted in inhuman and degrading conditions of detention ...”
“28. The phenomenon of prison overcrowding continues to blight penitentiary systems across Europe and seriously undermines attempts to improve conditions of detention. The negative effects of prison overcrowding have already been highlighted in previous General Reports ...
29. In a number of countries visited by the CPT, particularly in central and eastern Europe, inmate accommodation often consists of large capacity dormitories which contain all or most of the facilities used by prisoners on a daily basis, such as sleeping and living areas as well as sanitary facilities. The CPT has objections to the very principle of such accommodation arrangements in closed prisons and those objections are reinforced when, as is frequently the case, the dormitories in question are found to hold prisoners under extremely cramped and insalubrious conditions ... Large-capacity dormitories inevitably imply a lack of privacy for prisoners in their everyday lives ... All these problems are exacerbated when the numbers held go beyond a reasonable occupancy level; further, in such a situation the excessive burden on communal facilities such as washbasins or lavatories and the insufficient ventilation for so many persons will often lead to deplorable conditions.
30. The CPT frequently encounters devices, such as metal shutters, slats, or plates ﬁtted to cell windows, which deprive prisoners of access to natural light and prevent fresh air from entering the accommodation. They are a particularly common feature of establishments holding pre-trial prisoners. The CPT fully accepts that speciﬁc security measures designed to prevent the risk of collusion and/or criminal activities may well be required in respect of certain prisoners ... [E]ven when such measures are required, they should never involve depriving the prisoners concerned of natural light and fresh air. The latter are basic elements of life which every prisoner is entitled to enjoy ...”
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 3
